Exhibit 23 NORDSON CORPORATION Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: 1. Registration Statement (Form S-8 No. 333-167406) pertaining to the Nordson Employees’ Savings Trust Plan and Nordson Hourly-Rated Employees’ Savings Trust Plan; 2. Registration Statement (FormS-8 No.33-18309) pertaining to the Nordson Employees’ Savings TrustPlan; 3. Registration Statement (FormS-8 No.33-33481) pertaining to the Nordson Hourly-Rated Employees’ Savings TrustPlan; 4. Registration Statement (FormS-8 No.333-119399) pertaining to the Nordson Corporation 2004 Long-Term Performance Plan; and 5. Registration Statement (FormS-8 No.333-188980) pertaining to the Nordson Corporation 2012 Stock Incentive and Award Plan of our reports dated December 15, 2016, with respect to the consolidated financial statements and schedule of Nordson Corporation and the effectiveness of internal control over financial reporting of Nordson Corporation included in this Annual Report (Form 10-K) of Nordson Corporation for the year ended October 31, 2016. /s/ Ernst & Young LLP Ernst & Young LLP Cleveland, Ohio December 15, 2016
